                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:20-CR-266-D



UNITED STATES OF AMERICA                    )
                                            )
              v.                            )             ORDER
                                            )
JACQUES MAURICO ANDERSON,                   )
                                            )
                     Defendant              )


       On February 25, 2021, defendant filed a motion to extend reporting date [D.E. 48] and the

court denied the motion [D.E. 49]. On March 5, 2021, defendant filed a second motion to extend

reporting date [D.E. 49]. The court has reviewed the motion. The motion [D.E.49] is DENIED.

       SO ORDERED. This....£. day of March 2021.




                                                   JSC.DEVERm
                                                   United States District Judge




           Case 5:20-cr-00266-D Document 51 Filed 03/05/21 Page 1 of 1
